SUGARMAN, District Judge.
In a suit for cargo damage, the respondents move for an order (1) vacating the interlocutory decree entered on movants' failure to appear or answer and (2) granting leave to file an answer to the libel.
After extended negotiations between the parties both before and after commencement of the suit, counsel for libel-lants concededly advised movants’ representative to send the case to counsel for defense.
This was not done because the underwriter did not believe that libellants’ proctor meant what he said.
Considering the uncontradicted assertion that libellants’ “chief witness” is now dead and no good cause being shown to justify granting the complete relief sought, the motion is granted to the limited extent of directing that the commissioner hear respondents on the sole question of damages.
It is so ordered.